Blair, J.
Plaintiff prosecutes a writ of error to review an order denying him leave to file an amended declaration. The nature of the case will be disclosed by a reference to Jones v. Pendleton, 134 Mich. 460, and Jones v. Wayne Circuit Judge, 141 Mich. 408.
We are of the opinion that the mandamus proceedings may properly be treated as an exception to the ruling of Judge Mandell, but the motion for leave to amend and the order and opinion of Judge Mandell are not part of the record before us.
It appearing to the court, however, that justice requires *545a review of the order made by Judge Mandell, denying plaintiff leave to file an amended declaration, the record is remanded to make said order and the proceedings whereon it is founded a part of the bill of exceptions in this case.
McAlvay, C. J., and Carpenter, Ostrander, and Hooker, JJ., concurred.